Citation Nr: 1637316	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to service-connected diabetes mellitus, type II, prior to March 18, 2010.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to service-connected diabetes mellitus, type II, prior to March 18, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972, with service in the Republic of Vietnam from January 1970 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2015 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned 20 percent evaluation for each extremity effective from March 18, 2010.  However, the effective date of March 18, 2010 does not represent a full grant of the maximum benefits allowable and therefore entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities remain in appellate status prior to that date.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities secondary to service-connected diabetes mellitus, type II, prior to March 18, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed hypertension had onset during active service, manifested within one year of service discharge, is due to Agent Orange exposure, is otherwise related to active service, or is secondary to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated December 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

The Veteran was afforded a VA examination in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the issue of entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus, type II.  The medical opinion is predicated on a full reading of the available STRs contained in the Veteran's claims file, considered all of the pertinent evidence of record, and is supported with a complete rationale that addresses all theories of entitlement.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the condition of hypertension has been met.

In November 2015, the Board remanded the Veteran's current claim on appeal for further development.  The Board requested that VA obtain VA records dated in and after November 2007, contact the Veteran regarding any relevant medical records, including those from Dr. R.B.N., and provide the Veteran an examination.  VA records were obtained in December 2015.  The RO sent the Veteran a letter regarding any treatment records from Dr. R.B.N. in December 2015.  Finally, in January 2016, an examination was provided.  The requested development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed with the hypertension claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal pertaining to the hypertension claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, such as hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for some disorders, but not for hypertension, as it is expressly excluded.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension means diastolic blood pressure is predominantly 90mm or greater, or systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2015).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record with respect to benefits.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Hypertension

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus, type II, or in the alternative, caused by his exposure to Agent Orange in service.  The Board notes that the Veteran's exposure to Agent Orange has previously been conceded as he served in Vietnam as shown on his DD-214.  See November 2015 Board Remand.  Additionally, service connection is in effect for diabetes mellitus, type II.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection on a direct or secondary basis is not warranted for hypertension. 

At both service entrance and discharge, no abnormalities with blood pressure were noted; he also denied high or low blood pressure or any heart or vascular issues.  See August 1969 service entrance Report of Medical Examination and Report of Medical History; January 1972 separation examination.  At service entrance, his blood pressure was 132/86.  Although the Veteran visited sick call during service, there is no treatment for or mention of hypertension in the STRs.  

The earliest post-service medical record that noted hypertension-related complaints was an August 2001 VA treatment record in which the Veteran reported he'd been told he had mildly elevated blood pressure readings.  The blood pressure readings were 185/109, 188/105, 176/113, and 195/112 on August 22, 2001.  In a September 2001 VA record, blood pressure reading was 164/95.  In October 2001 VA records, the blood pressure readings were 174/86 and 154/92.  In a March 2004 VA record, the blood pressure reading was 180/96.  In a September 2004 VA treatment record, hypertension was diagnosed.  The Veteran has since been diagnosed consistently with hypertension and the condition is controlled by medication.  An October 2007 VA treatment record reflected a diagnosis of new onset diabetes mellitus.

In a January 2008 VA examination, the examiner found that the Veteran's hypertension was not a complication of diabetes mellitus.  

In March 2008 VA records, the medical provider noted that the Veteran's hypertension and diabetes mellitus "probably go hand in hand as seen in metabolic syndrome." 

At the Board hearing in August 2015, the Veteran reported that he believed the first time he had high blood pressure was when he came to the VA and was in extreme pain, in 2001.  

In January 2016, the Veteran was afforded a VA examination.  The diagnosis was hypertension.  After reviewing the claims file and examining the Veteran, the examiner concluded it was less likely than not that the hypertension was caused by the service connected diabetes mellitus, type II, noting that hypertension was diagnosed and treated prior to the existence of his diabetes mellitus.  The examiner also opined that it was less likely than not that the hypertension was permanently aggravated by the diabetes since there is no evidence of renal involvement.  The examiner noted the consideration of the elevated blood pressure readings in 2001, and medication prescription at that time.  The VA examiner also opined that it is less likely than not that the Veteran's hypertension had its onset in or is otherwise related to the Veteran's military service, including as due to conceded herbicide exposure.  The examiner noted that the Veteran's STRs show no evidence of hypertension and that the condition was not diagnosed until approximately thirty years after separation.  The examiner also noted that the hypertension has not been established as being either caused by or related to military service, including as due to conceded herbicide exposure.

Based on the foregoing, the Board finds that service connection is not warranted for hypertension.  First, the Veteran's hypertension did not manifest during service as elevated blood pressure readings were not noted until approximately 2001.  See 38 C.F.R. § 3.303.  Additionally, no abnormalities with blood pressure were noted in his STRs; he also denied high or low blood pressure or any heart or vascular issues on his service entrance and separation examinations and the STRs were negative for any hypertension.  See 38 C.F.R. § 3.303.  Second, hypertension was not diagnosed within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  Elevated blood pressure was first documented sometime in 2001 and hypertension was not diagnosed until 2004, which is supported by the Veteran's own statements.  2001 is well beyond the one year presumptive period after discharge from service in 1972.  

Third, the Veteran's hypertension is not otherwise related to active service, to include as due to Agent Orange exposure.  First, the gap in between service discharge and the indication of elevated blood pressure readings weighs against a finding of service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  As noted above, elevated blood pressure was first documented sometime in 2001 and hypertension was not diagnosed until 2004, which is supported by the Veteran's own statements.  The precise onset date of the Veteran's hypertension is somewhat unclear, but the evidence of record places the onset of his hypertension sometime between 2001 and 2004.  The Veteran has not alleged an earlier onset date.  To the contrary, the Veteran stated at the Board hearing in August 2015 that he believed the first time he had high blood pressure was when he came to the VA and was in extreme pain, in 2001.  

The January 2016 VA examiner's opinion also weighs against connecting the Veteran's hypertension to service or Agent Orange exposure.  The examiner has relevant knowledge, training, and expertise, and the conclusion is supported by a rationale based on such knowledge, an examination, and his review of the claims file and medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  The Board acknowledges the March 2008 VA medical provider's note that the Veteran's hypertension and diabetes mellitus "probably go hand in hand as seen in metabolic syndrome."  However, there was no rationale provided as to this speculative finding and unlike the January 2016 VA examination, there was no indication that the March 2008 medical provider conducted a thorough review of the Veteran's medical treatment history and/or conducted a sufficient interview of the Veteran in determining the etiology of his hypertension.  As such, the Board assigns significant weight to the January 2016 examiner's opinion and assigns no probative weight to the March 2008 provider's opinion.  Although the January 2008 VA examiner also provided an opinion, the VA examiner likewise provided no supporting explanation and accordingly, no probative weight is assigned to that opinion.  Accordingly, the Board finds that service connection is not warranted as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus.

To the extent the Veteran has asserted that Agent Orange or his diabetes mellitus caused or aggravates his hypertension, he is not competent to do so.  The Veteran is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  This is because the development of hypertension, the effects of Agent Orange on internal processes, and the interrelationship of diabetes and hypertension are complicated medical determinations requiring specialized knowledge, and are not capable of lay observation such as ringing in the ears or the presence of a scar.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, even if the Veteran were competent to provide such opinions, the Board finds the January 2016 VA examiner's opinion more probative as it is based on medical knowledge with supporting explanations and assigns the opinion greater weight.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.


ORDER

Service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus, type II, is denied.
REMAND

Regrettably, another remand is required to obtain a VA examination regarding the Veteran's claim for peripheral neuropathy of the bilateral upper and lower extremities secondary to service-connected diabetes mellitus, type II, prior to March 18, 2010.  Although the January 2016 examiner provided a detailed rationale for his opinion pertaining to the issues of peripheral neuropathy of the bilateral upper and lower extremities, it is unclear if pertinent records and statements were considered in the formulation of his opinion.  Specifically, the January 2016 examiner did not mention the Veteran's 2001 reports of numbness, tingling, and pain of the bilateral arms, a July 2004 VA record noted ulnar neuropathy of the left upper extremity, and that a 2007 VA record noted tingling and numbness secondary to diabetes.  Additionally, the examiner did not note the Veteran's statements made during the August 2015 Board hearing indicating that the symptoms he experienced from 2007 to 2010 were the same kind of symptoms he had starting 2010.  Finally, the examiner did not address VA records in March 2008 in which the Veteran complained of tingling and numbness in his feet; and in June 2008 in which there were abnormal neurological findings of pain to bilateral feet with tingling to bilateral heels.  The January 2016 examiner based a portion of his negative nexus opinion on the rationale that it is expected the lower limbs to have been affected earlier than the upper extremities but that this was not the case with the Veteran.  Considering there is evidence of possible neuropathy in the lower limbs prior to the alleged objective evidence first found in 2010 as well as the above-mentioned statements and records, the Board finds a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the January 2016 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum. 

After a review of the record on appeal, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any upper or lower extremities of the bilateral upper and lower extremities prior to March 18, 2010 were the same disabilities currently diagnosed as peripheral neuropathy of the bilateral upper and lower extremities. 

The examiner must specifically acknowledge the April 2012 VA examiner's finding that the date of onset of the diabetic peripheral neuropathy was in 2007, the Veteran's statements regarding 2001 symptoms, the Veteran's statements regarding the similar nature of his symptoms from 2007-2010 compared to the symptoms he experiences from 2010, and the March 2008 and June 2008 VA records noting possible bilateral lower extremity neuropathy.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


